Citation Nr: 1210246	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with hallux valgus of the right foot, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for posttraumatic headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for benign positional vertigo, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The October 2007 rating decision assigned a separate 30 percent evaluation for posttraumatic headaches, and continued a 10 percent evaluation for benign positional vertigo.  (The Board notes that prior to this determination, a 10 percent evaluation had been assigned for service-connected complaints of headaches and dizziness.)  In addition, the rating decision continued a noncompensable rating for bilateral hearing loss.  The October 2010 rating decision continued a 30 percent rating for bilateral pes planus.  

The claims for increased ratings for posttraumatic headaches, benign positional vertigo and bilateral hearing loss were previously before the Board in January 2011, at which time they were remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is not more than severe, and is manifested by pain on motion, with no clinical evidence of spasm.  

2.  The Veteran's headaches have not been shown to be very frequently prostrating.

3.  The Veteran's benign positional vertigo is manifested by dizziness, but not by occasional staggering.

4.  At worst, the Veteran has Level I hearing in the right ear, and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for bilateral pes planus with hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for an evaluation in excess of 30 percent for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria for an evaluation in excess of 10 percent for benign positional vertigo have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).

4.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in August 2007 and September 2010 letters, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating.  These letters advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a May 2008 letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA and private medical records, and VA examination reports.

VA clinical examinations with respect to the current claims have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

	I.  Bilateral pes planus 

A 50 percent rating will be assigned for bilateral acquired flatfoot which is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating will be assigned when severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA outpatient treatment records disclose the Veteran was seen from 2009 to 2010 for complaints including heel and arch pain.  In March 2010, there was pain with palpation to the mid-arch bilaterally.  The assessments were chronic foot/arch pains and flexible pes planus.  Insoles were ordered.  The record shows the Veteran was seen for orthotics adjustments.  

On VA examination of the feet in September 2010, the Veteran complained of pain while at rest, standing and walking.  He stated he used inserts and a cane which were only mildly effective.  An examination demonstrated painful motion.  His gait was normal.  There were no callosities, breakdown or unusual shoe wear pattern of either foot.  No skin or vascular changes were present in either foot.  The Veteran did not have a high arch or hammertoes.  Weight-bearing and non-weight-bearing alignment of the Achilles tendon were normal in each foot.  The Veteran had 20 degrees of valgus in the right foot, and 10 degrees in the left foot.  The valgus was corrected by manipulation.  There was no forefoot or mid-foot malalignment.  Hallux valgus was present in the right foot.  Dorsiflexion was normal bilaterally.  The Veteran had active motion of the metatarsophalangeal joint of the great toes in each foot.  The diagnosis was bilateral pes planus with associated mild right foot hallux valgus.  The examiner stated the condition had only a mild effect on the Veteran's usual occupation and daily activities.  

When seen in a VA outpatient treatment clinic in June 2011, it was noted there was extreme tenderness of the plantar surface.  The Veteran had good range of motion of the ankles.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his bilateral pes planus.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his bilateral pes planus with hallux valgus of the right foot has increased in severity, so as to warrant a 50 percent evaluation.  In this regard, the Board acknowledges the Veteran had extreme tenderness of the plantar surfaces of the feet in June 2011 and reported that orthotic inserts provided little improvement; however, the VA examiner described the Veteran's flat feet as no more than "severe," and prescribed continued use of orthotics.  There is no clinical evidence of severe spasm of the tendo Achillis.  As such, the Board concludes that the medical findings more closely approximate the current disability rating, and are of greater probative value than his allegations regarding the severity of the residuals of bilateral pes planus with right foot hallux valgus.

The Veteran's attorney argues consideration should be given to DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45 (2011) as they relate to functional loss due to pain do not apply when a Diagnostic Code, such as Diagnostic Code 5276, is not predicated on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

	II.  Posttraumatic headaches 

A 50 percent evaluation may be assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation may be assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On VA neurology examination in August 2007, the Veteran reported ongoing headaches.  He stated they occur very suddenly to the right temporal/parietal region of his head.  He described the pain as sharp, "like a lightening strike" and rated the pain as 10/10.  He claimed they occur several times throughout each day.  He asserted the headaches usually last a few minutes, but during a headache, he has to stop all activity until it resolves.  He related he takes Advil for the headaches.  The diagnosis was posttraumatic headaches.  

The Veteran was seen in a private facility in June 2008 for a headache in the left temporal parietal region.  It had started several days earlier.  He indicated he has had headaches on the right side before, but they had gone away with Aleve.  He stated this was a little bit atypical.  He described the pain as 7/10.  

The Veteran was most recently afforded a neurology examination by the VA in April 2011.  He stated the headaches had occurred weekly over the previous 12 months, and indicated that less than one-half of the headaches are prostrating.  He did not treat the headaches with continuous medication.  He claimed the headaches lasted for hours.  The diagnosis was posttraumatic headaches.  It was noted the Veteran had incapacitating headaches when his sinuses act up or become infected.  

The examiner noted it was very difficult to obtain accurate information and history from the Veteran.  It was noted he said the headaches come and go on a weekly basis, and many of them are "lightening strike" headaches that affect the right side of his forehead.  He said these headaches occur five days a week.  The examiner added the physical examination was unremarkable, and the neurological evaluation benign.  He observed the Veteran acknowledged having some issues that can easily cause headaches, to include sinus infections, tinnitus, vertigo and posttraumatic stress disorder.  

As noted above, in order to assign a 50 percent evaluation for headaches, the record must establish they are very frequently prostrating, and that the attacks are prolonged.  The record does not support a finding the Veteran has prostrating headaches that occur very frequently.  In this regard, the Board notes that during the August 2007 VA examination, the Veteran stated that while he experiences headaches several times a day, they last for only a few minutes.  The April 2011 VA neurology examination showed he reported fewer than half of his headaches are prostrating.

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his posttraumatic headaches.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain, 11 Vet. App. 124, 127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. App. 183, 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his posttraumatic headaches have increased in severity, so as to warrant a higher evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the residuals of posttraumatic headaches.

	III.  Benign positional vertigo

A 30 percent evaluation may be assigned for peripheral vestibular disorders with dizziness and occasional staggering.  A 10 percent evaluation may be assigned with occasional dizziness.  Note:  Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87, Diagnostic Code 6204.

The Veteran was seen in a private facility in July 2007 and reported dizziness, nausea, vomiting and right ear complaints.  He related that over the previous two or three days, he had noticed he had somewhat of a fullness in his right ear.  He stated that after going to bed, he turned over and had an intense room spinning and dizziness.  He claimed that every time he moved his head, the dizziness seemed to be triggered.  He had a slight continued tinnitus in his right ear.  He felt as though his hearing was not as good in his right ear as the left.  He denied any previous history of vertigo.  The diagnoses were peripheral vertigo and labyrinthitis.  Medications were prescribed.  

VA outpatient treatment records disclose the Veteran was seen in August 2007.  It was reported he had had two recent episodes of severe vertigo and associated nausea.  The impressions were vertigo and possible Meniere's.  

On VA neurological examination in August 2007, the Veteran reported recurrent episodes of disabling vertigo.  He noted that following the episode the previous month, he was advised bedrest until the symptoms improved and stated he was incapacitated for at least five days over a two week period.  He continued with recurrent dizziness, but did not have as severe episodes.  An examination revealed his balance was normal.  The diagnoses were dizziness and benign positional vertigo.  

The Veteran was seen in a VA outpatient treatment clinic in August 2008.  He related that he continued to have episodes of dizziness about twice a month since the onset in July 2007.  He claimed the episodes lasted less than one minute and were not associated with head movements.  The following day, he reported a left-sided ear pain, which he described as a pulsating sensation.  When questioned about his ears, he stated he had some drainage and some balance difficulties that began in July 2008.  The pertinent assessment was dizziness.  

A VA examination of the ears was conducted in March 2011.  The Veteran asserted he had episodes of vertigo on a very regular basis.  The examiner noted it was very difficult to ascertain more specific information from the Veteran regarding these episodes as he did not want to answer questions regarding these symptoms.  From what the examiner was able to ascertain, the Veteran's current dizziness occurred with position changes.  She stated it sounds as if the episodes last for only a few seconds.  He had not experienced any episodes similar to what he had in 2007.  Following the examination, the examiner commented it sounded as if the Veteran has episodes of orthostatic hypotension as opposed to true vertigo, as the episodes occur primarily with position changes and last for only a few seconds.  The nature of benign positional vertigo is such that it occurs as acute, discrete episodes causing debilitating vertigo when rolling over or changing position.  The vertigo typically lasts for seconds to minutes and occurs every single time the position change is made.  The Veteran otherwise has no symptomatology that can be directly attributed to the benign positional vertigo he experienced in 2007.  

The record reflects the Veteran initially reported vertigo in July 2007.  In order to assign a 30 percent rating for benign positional vertigo, the evidence must demonstrate he has dizziness and occasional staggering.  The Board recognizes the Veteran continues to report episodes of vertigo.  The March 2011 VA examination showed such episodes are very brief.  The only indication of balance problems was in August 2008, and his balance had been described as normal on the VA examination in August 2007.  This one episode does not support a finding of occasional staggering.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his vertigo.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as dizziness, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain, 11 Vet. App. 124, 127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. App. 183, 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his benign positional vertigo has increased in severity, so as to warrant a higher evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the residuals of vertigo.

	IV.  Bilateral hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim for a higher evaluation for bilateral hearing loss includes the reports of VA audiometric tests.  Both VA audiometric examinations conducted during the Veteran's claim demonstrate the Veteran has a sensorineural hearing loss in each ear.

The evidence against the Veteran's claim includes the findings on the VA audiometric examinations.  On the audiometric test in September 2007, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
LEFT
20
15
20
55
RIGHT
30
20
35
65

The average puretone thresholds were 28 decibels in the left ear, and 38 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 92 percent in the right ear.  It was concluded the Veteran had a bilateral sensorineural hearing loss.

The Veteran was again afforded audiometric testing by the VA in March 2011.  On the audiometric test, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
LEFT
25
25
30
65
RIGHT
35
35
45
75

The average puretone thresholds were 36 decibels in the left ear, and 48 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 86 percent in the left ear, and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The results of the September 2007 VA audiometric tests reveal the Veteran has Level I hearing in each ear.  The March 2011 tests disclose the Veteran has Level I hearing in the right ear, and Level II hearing in the left ear.  These findings correspond to a noncompensable rating.  

The Board notes that the March 2011 VA examination referenced the Veteran's subjective complaints of decreased hearing acuity and noted he had difficulty hearing.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board finds that the objective audiological findings on examination sufficiently address his hearing impairment, and any failure to mention his subjective complaints regarding his functioning is not prejudicial to the Veteran.

Although the Veteran asserts that his hearing loss has increased in severity, his statements clearly have less probative value than the objective findings demonstrated on audiometric testing.  The Board acknowledges that he has been issued hearing aids.  However, by regulation, the testing and evaluation of hearing loss are without regard to hearing aids.  See 38 C.F.R. § 4.85(a) (2011).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable evaluation for bilateral hearing loss.


Additional considerations

The Board has also considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, with hallux valgus of the right foot, is denied.

Entitlement to an evaluation in excess of 30 percent for posttraumatic headaches is denied.

Entitlement to an evaluation in excess of 10 percent for benign positional vertigo is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


